Citation Nr: 1545315	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-15 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Lincoln, Nebraska, in April 2015.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2015) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As the issue on appeal is being granted in full, the Board finds that no further discussion is needed with regard to the requirements of Bryant.  


FINDING OF FACT

Diabetes mellitus, type II has been shown to be manifested within one year of and is etiologically related to the Veteran's service.


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable determination in this case with regard to the Veteran's claim for service connection for diabetes mellitus, type II, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).


Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39  (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As diabetes mellitus is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply the issue of diabetes.

The Veteran contends that he has diabetes mellitus, type II as a result of his active duty service.  Specifically, he contends that he first developed diabetes mellitus, type II during service.

A review of the service treatment records reveals that the Veteran was noted in a February 2, 2006, service treatment record as having a high risk of diabetes based on laboratory results. 

Post-service medical records document a diagnosis of diabetes mellitus, type II.
In an April 2014 letter, the medical director at FHC Clinic, Offutt Air Force Base, Omaha noted that the Veteran had been under his care.  The Veteran retired from service effective August 31, 2007.  The physician noted that, per review of records, the Veteran did have labs done that showed hgbalc 5.9 and fasting glucose of 110 in June 2007 - that is, prior to his retirement.  The lab reports associated with the Veteran's medical records indicate a normal glucose range is 79-115.  The physician noted elevated fasting sugars in the letter, but the dates do not seem to make sense in the context of when the Veteran retired from service.  Regardless, in the Veteran's VA records are lab results from March 2008 indicating an elevated glucose level of 118 (it appears the physician erroneously noted this as March 2007).  His triglycerides were as high as 256 in March 2008, and review of his VA records shows numerous elevated triglyceride readings.  The physician noted that, while these numbers were not diagnostic of diabetes, it would be an indication for glucose intolerance and metabolic syndrome.  He had impaired fasting glucose, was on Maxzide and Lisinopril for hypertension, and had fasting triglycerides >150, a BMI 37-40 which would meet criteria for metabolic syndrome and prediabetes, and this did exist at the time he had separated from active duty or within one year of doing so.  

VA regulations with respect to presumptive service connection do not require that the condition be diagnosed within one year of service, but rather manifested to a degree of 10 percent or more.  The rating criteria for diabetes mellitus contain a 10 percent rating where the condition is managed by diet alone.  There are numerous notations in the Veteran's medical records of his obesity and need to improve his diet.  See, e.g., records dated in November and December 2007.  In fact, even before he retired, there was a notation in July 2007 "need wt [weight] loss."  While perhaps these notations with respect to diet recommendations do not specifically address elevated glucose readings, in conjunction with the physician's letter above, in the context of hypertension, high cholesterol, and obesity, the medical recommendations to improve his diet arguably included addressing the intermittent elevated glucose findings.

Therefore, as the post-service medical records reflect a diagnosis of diabetes mellitus, type II, and the claims file contains a medical opinion which suggests that manifestations of the Veteran's diabetes mellitus began within a year of his discharge from service, with no medical opinions to the contrary, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for diabetes mellitus, type II.

ORDER

Entitlement to service connection for diabetes mellitus, type II is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


